Citation Nr: 0704679	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  04-35 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for degenerative intervertebral disc disease of the 
lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for sensory radiculopathy of the left thigh.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The RO, in pertinent part, awarded 
service connection for sensory radiculopathy of the left 
thigh and assigned a 20 percent rating effective September 
2003.  The same decision also continued a 40 percent 
disabling rating for intervertebral disc disease. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Separate orthopedic and neurological evaluations are 
currently in effect for intervertebral disc disease and 
sensory radiculopathy of the left thigh.  

3.  The veteran does not have ankylosis of the spine.

4.  The veteran experiences sensory radiculopathy of the left 
thigh with hyperesthesia, and radiculopathy of the left leg, 
with hyperesthesia and decreased motor function in the lower 
leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
intervertebral disc disease have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.102, 4.14, 4.71a, Diagnostic Codes 5235 to 
5243 (2006).

2.  The criteria for a 40 percent rating, but no higher, for 
sensory radiculopathy of the left thigh have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.124a, Diagnostic Codes 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a November 2003 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the increased rating claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records; VA treatment records and examination 
reports, and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the appellant.  In a 
signed statement dated in November 2003, the veteran 
acknowledged receipt of the November 2003 VCAA letter.  He 
gave no indication that there was any additional evidence to 
obtain.  As such, there is no prejudice to the veteran by the 
order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating for 
his lumbar spine condition, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Further, the decision with respect to the left leg 
radiculopathy is favorable.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Criteria

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the veteran's contentions; 
service medical records; VA outpatient treatment records; VA 
examination reports; private medical records; and a February 
2004 letter from the veteran's employer.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40; see also 
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At the outset, the Board notes that the veteran filed his 
claim for an increased rating one day prior to a change in 
the regulations for evaluating intervertebral disc syndrome.  
Specifically, on September 23, 2002, and once again on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  As the claim was filed prior to the revision in 
September 2002, the Board will consider whether a higher 
rating is warranted under both the old (prior to September 
23, 2002) and revised regulations.  See VAOPGCPREC 3-00.

The veteran's intervertebral disc disease of the lumbar spine 
is presently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5292.  A 40 percent 
evaluation is the maximum evaluation assignable for limited 
motion under Diagnostic Code 5292.  In order to warrant an 
increased rating under the rating criteria in effect prior to 
the rating schedule revisions noted above, the evidence needs 
to show ankylosis or pronounced intervertebral disc syndrome.  

Specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine), in effect prior to September 
26, 2003, a 50 percent evaluation is warranted if ankylosis 
of the lumbar spine is unfavorable. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral 
disc syndrome), in effect prior to September 23, 2002, 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 60 
percent evaluation requires incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
December 23, 2002, to September 25, 2003).  Those criteria 
remained in effect with the revision effective September 26, 
2003, except the Diagnostic Codes changed.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  

For the purpose of evaluations of intervertebral disc 
syndrome under the revised criteria, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003) and 5243 
(2006). 

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Notes 1 and 2 (effective September 23, 2002).  

Analysis

Historically, service connection was awarded for 
osteoarthritis of the lumbosacral spine in a December 1989 
rating decision.  The 40 percent evaluation was awarded by a 
June 2002 rating decision.  The veteran filed his current 
claim for an increased rating on September 22, 2003.  The RO 
continued the 40 percent evaluation for lumbar disc disease 
in a January 2004 rating decision, but awarded a separate 20 
percent rating for sensory radiculopathy of the left thigh, 
effective September 22, 2003.

The veteran argues that his disc disease warrants a rating in 
excess of 40 percent due to symptoms such as chronic low back 
pain, radiating pain and numbness into the left leg, and 
having to use a cane to aid in ambulation.  He further 
contends that his left thigh radiculopathy warrants a rating 
in excess of 20 percent due to pain, numbness into the left 
thigh and foot, weakness of the left foot, and having a 
tendency to trip.

As noted, the veteran is receiving a separate rating for the 
orthopedic manifestations of his back disability (limitation 
of motion) from the neurological symptoms (sensory 
radiculopathy of the left thigh).  Evaluating intervertebral 
disc syndrome under the old version of Diagnostic Code 5293 
(in effect prior to September 23, 2002) includes 
consideration of both orthopedic and neurologic symptoms to 
obtain the rating of 60 percent.  Likewise, the revised 
rating criteria for intervertebral disc syndrome permit 
rating either based on incapacitating episodes or separately 
rating orthopedic and neurologic symptoms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002) 
and Diagnostic Code 5243 (effective September 26, 2003) 
(emphasis added).  

Thus, the veteran cannot receive a rating of 60 percent based 
on intervertebral disc syndrome in addition to the separate 
rating for his radiculopathy of the left thigh.  In this 
regard, the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  

Further, the Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  As noted above, such symptom overlapping would 
occur if the veteran was awarded a 60 percent evaluation for 
intervertebral disc syndrome while still receiving a separate 
rating for radiculopathy of the left thigh.

Simply put, the 40 percent rating the veteran currently 
receives for limitation of motion of the lumbar spine is the 
maximum orthopedic evaluation assignable by the rating 
schedule in the absence of unfavorable ankylosis.  The 
evidence of record does not establish that the veteran 
suffers from unfavorable ankylosis.  Specifically, upon VA 
examination in November 2003, the veteran had thoracolumbar 
flexion of 35 degrees, extension of 10 degrees, rotation to 
the left of 15 degrees, rotation to the right of 30 degrees, 
and side bending to 10 degrees bilaterally.  As some motion 
is shown, the veteran's spine clearly is not ankylosed.  

Thus, the Board must determine whether either a single rating 
for intervertebral disc syndrome, or separately rating 
orthopedic (limitation of motion) and neurological disability 
(left thigh radiculopathy) would warrant a higher evaluation 
than presently assigned.  Specifically, the veteran's 40 
percent rating for the lumbar spine and 20 percent for left 
thigh radiculopathy results in a combined rating of 50 
percent for those two disabilities under 38 C.F.R. § 4.25, 
and a combined rating of 60 percent for all service connected 
disabilities to include the bilateral factor.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that an increased 40 percent rating for 
radiculopathy of the left thigh and leg is warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  

In this regard, the Board notes that based on the findings of 
the current VA examination, the more appropriate Diagnostic 
Code for evaluating the radiculopathy of the left thigh and 
leg is Diagnostic Code 8520 for the sciatic nerve, which is 
more favorable than the previous diagnostic code used to rate 
the radiculopathy.

VA outpatient treatment records dated in August 2003 reveal 
the veteran denied falling.  A September 2003 EMG showed S1 
radiculopathy on the left side.  However, peroneal motor 
study showed no evidence of peroneal neuropathy to explain 
the complaints of left foot numbness.  An October 2003 VA 
Neurology consult showed the veteran was ambulating with the 
use of a cane.  He had a 5/5 on his motor examination with 
some give way pain in the left anterior tibialis.  The 
veteran had positive straight leg raising at 40 degrees on 
the left.  He had sensation to light touch pin prick and his 
reflexes were normal.  

On VA examination in November 2003 straight leg raising could 
be carried to 20 degrees on the left.  There was 
hyperesthesia of the S1 dermatome of the left leg and L4 
dermatome of the left thigh.  Motor function was as follows: 
tibialis anterior strength 3/5; extensor hallus longus 
strength 2/5; and flexor hallus longus strength 2/5.  Hip 
flexors and abductors were normal in strength.  Deep tendon 
reflexes of the lower extremities were present and 
symmetrical bilaterally at +1.  The veteran was unable to 
tandem toe or heel walk on the left leg.  The examiner noted 
that an MRI dated in October 2003 noted the prior surgery 
residuals, along with degenerative intervertebral disc 
disease at the L3-L4 level.  Diagnoses included status post 
anterior discectomy L4-5, status post decompression lumbar 
laminectomy at L5-S1 with residual S1 radiculopathy on the 
left, and degenerative intervertebral disc disease at the L3-
4 level with sensory radiculopathy on the left thigh.

The Board finds the above evidence to more nearly approximate 
the criteria for moderately severe disability of the sciatic 
nerve.  A higher evaluation of 60 percent under Diagnostic 
Code 8520 requires severe incomplete paralysis with marked 
muscular atrophy.  The medical evidence does not show marked 
muscular atrophy in the left lower extremity, nor is complete 
paralysis shown.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
intervertebral disc disease and sensory radiculopathy of the 
left thigh and leg, his continued complaints of severe pain, 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The Board notes under the combined ratings table, a 40 
percent rating for orthopedic symptoms of intervertebral disc 
disease and a 40 percent rating for radiculopathy of the left 
leg combine to 60 percent.  38 C.F.R. § 4.25.  As the 
separate ratings for orthopedic and neurologic symptoms is at 
least as favorable (if not more so when considerations of 
38 C.F.R. § 4.25 are applied to all service connected 
disabilities) as assigning a single 60 percent evaluation for 
intervertebral disc syndrome under Diagnostic Code 5293 (2002 
and 2003) or 5243 (2006), the Board finds that consideration 
of a higher rating under those codes is moot.  38 C.F.R. 
§ 4.14 (evaluation of the same disability under various 
diagnoses is to be avoided); see also Esteban, supra.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected intervertebral 
disc syndrome and radiculopathy of the left leg presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  Although the veteran reports that his 
low back pain and radiculopathy have caused him to change his 
position to a lower paying job in the company, the Board 
finds that the objective evidence does not support a finding 
that his conditions interfere markedly with employment.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  The 
veteran remains gainfully employed, and there is no evidence 
revealing frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned 40 percent rating for intervertebral disc disease 
and the increased 40 percent rating for sensory radiculopathy 
of the left thigh adequately compensate the veteran for the 
nature and extent of severity of his back and radiculopathy 
disabilities.  Therefore, in the absence of exceptional 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for degenerative intervertebral disc disease of the 
lumbar spine, formerly classified as osteoarthritis of the 
lumbosacral spine, is denied.

Entitlement to a 40 percent evaluation for radiculopathy of 
the left thigh and leg is granted subject to the controlling 
regulations governing monetary awards.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


